Citation Nr: 1230327	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  08-28 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for status-post ablation therapy for cardiac arrhythmia.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a pulmonary embolism, to include as secondary to service-connected ischemic heart disease and/or exposure to herbicides.

4.  Entitlement to service connection for a disability of the right knee.

5.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran, A.K., and J.K.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from June 1965 until April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions.  The first decision on appeal is a March 2008 rating decision, the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for a pulmonary embolism, cardiac arrhythmia, and diabetes mellitus.

Also on appeal is a July 2009 rating decision by the Detroit RO that granted service connection for PTSD with an initial 30 percent rating.  As discussed below, while the RO subsequently issued a July 2010 rating decision in response to the Veteran's September 2009 notice of disagreement (NOD), the RO never provided the Veteran with a statement of the case (SOC) as is required.

The last decision on appeal is a July 2009 Supplemental Statement of the case (SSOC) that denied entitlement to service connection for a disability of the right knee.  While typically the initial adjudication of a claim comes in the form of a rating decision, it is not necessary the original adjudication occur in this fashion.  Indeed, the relevant regulations provide that the Veteran may submit an NOD regarding any "determination" of the agency of original jurisdiction (AOJ), and do not use the term "rating decision."  See 38 C.F.R. §§ 19.9 (2011) (providing that remand is the appropriate disposition of a case in which a claimant has filed a timely NOD with a "determination" of the AOJ on a claim but the Veteran has not been issued a statement of the case (SOC)), 20.201 (2011) (defining an NOD as a communication expressing dissatisfaction with "an adjudicative determination" of the AOJ) (2011).  The Board finds that the July 2009 SSOC was the initial adjudication of his claim for service connection for a right knee disability, and that he filed a timely NOD concerning that decision in August 2009.  An SSOC was issued in October 2009.  Thereafter, the Veteran perfected his appeal by submitting an October 2009 statement indicating his continued disagreement with the denial of service connection.  See 38 C.F.R. § 20.202 (defining the substantive appeal).  While the Veteran's October 2009 statement, including the request to review the newly-submitted evidence and "make a determination" was not in the standard VA Form 9 format, the Board finds that it contained the necessary information to perfect his appeal.  Id.  Presumably a product of the procedural confusion regarding this issue, the RO issued a rating decision in January 2011 denying service connection for a disability of the right knee; as of that time, however, the issue was already perfected on appeal. 

The Board notes that on his September 2008 VA Form 9 Substantive Appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  In August 2012, he withdrew this request.

The issues of entitlement to service connection for a pulmonary embolism, entitlement to service connection for a right knee disability, and entitlement to an increased initial rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

During his February 2009 Decision Review Officer (DRO) hearing, the Veteran expressed his desire to withdraw his appeal of the issues of entitlement to service connection for status-post ablation therapy for cardiac arrhythmia and entitlement to service connection for diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issues of entitlement to service connection for status-post ablation therapy for cardiac arrhythmia and entitlement to service connection for diabetes mellitus, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  The Veteran, in during his February 2009 DRO hearing, withdrew his appeal as to the issues of entitlement to service connection for status-post ablation therapy for cardiac arrhythmia and entitlement to service connection for diabetes mellitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed without prejudice.



ORDER

The appeal is dismissed as to the issues of entitlement to service connection for status-post ablation therapy for cardiac arrhythmia and entitlement to service connection for diabetes mellitus.


REMAND

Service Connection for a Pulmonary Embolism

The issue of service connection for a pulmonary embolism must be remanded to obtain a medical opinion concerning the etiology of the disability.  

The Veteran was hospitalized in 1994 for treatment of a pulmonary embolism.  He initially filed his claim for service connection for a pulmonary embolism as secondary to asbestos exposure; in February 2008 VA obtained a medical opinion that his pulmonary embolism was not secondary to asbestos exposure.  In November 2009, during the pendency of this appeal, he was granted service connection for ischemic heart disease.  On appeal, he and his representative have argued that his pulmonary embolism is caused, or is aggravated, by his ischemic heart disease, or was caused by his exposure to Agent Orange while in Vietnam.

Previously, the Veteran has been provided two pulmonary examinations.  The February 2008 examiner opined that the Veteran's pulmonary embolism was not caused by asbestos exposure.  The May 2009 examiner also opined that the pulmonary embolism was not caused by asbestos exposure, and further indicated that he could not provide any opinion concerning other causes of the pulmonary embolism without resort to speculation.  

No examiner has addressed the questions of whether the Veteran's pulmonary embolism is caused or aggravated by his service-connected ischemic heart disease, or whether his pulmonary embolism is caused by his exposure to herbicides while in Vietnam.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Service Connection for a Disability of the Right Knee

The issue of service connection for a disability of the right knee must be remanded for a new examination to determine the nature of the Veteran's current right knee disability, and to address the relationship between any current right knee disability and his military service.  

Service connection is warranted for disabilities resulting from an injury or trauma during service.  38 C.F.R. § 3.303 (2011).  The Veteran claims service connection for a disability of the right knee related to a documented in-service automobile accident that occurred in 1966 in which he suffered numerous injuries.  His service treatment records (STRs) support his claim that he was injured in an auto accident, and a VA examination conducted in 1970, within a year of his separation from service, indicated that he experienced continuous pain dating to the 1966 accident.  Presently, he asserts that he has experienced knee pain since the in-service accident.

In May 2009, the RO provided an examination and obtained an opinion of etiology with respect to the Veteran's right knee.  Although the report noted that the Veteran experienced pain and instability in the knee, the examiner determined that the Veteran did not have a right knee disability.  

Despite the fact that the May 2009 examiner conducted X-rays and a physical examination, the examination did not include an MRI, and as a result, did not adequately address the condition of the Veteran's right knee; a new examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  While there is no requirement that an MRI be provided in VA examinations, the evidence demonstrates that an MRI was warranted in the present case after the examiner could not determine any cause of the Veteran's instability and pain following X-rays and physical examination.  Such a necessity for an MRI is made clear by the records the Veteran submitted shortly following his examination.  In October 2009, the Veteran provided private medical records to VA, including the July 2009 results of a magnetic resonance imaging test (MRI) from a private treatment provider showing a meniscus tear and diffuse cartilage loss of the patellofemoral compartment.  Further, the records indicated that the Veteran had a meniscectomy in September 2009.  

As the medical evidence is inadequate, VA must supplement the record with a new examination to determine whether the Veteran has a current right knee disability, and to obtain an opinion as to whether any right knee disability began during or is related to service.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Increased Initial Rating for PTSD

The Veteran was granted service connection for PTSD in July 2009, with an initial 30 percent rating.  In September 2009, he filed an NOD concerning the rating assigned to his PTSD.  Although the RO issued a rating decision in July 2010 continuing his 30 percent rating, an SOC concerning the initial rating for his PTSD was never issued.  

When a Veteran has filed an NOD and there is no SOC on file for the issue identified in the NOD, the Board must remand, not refer, the issue to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App 238 (1999).

Thus, the Veteran's appeal of the initial rating assigned for his service-connected PTSD is not ready to be perfected, as an SOC has not yet been issued.  Such must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the examiner who conducted the February 2008 respiratory examination of the Veteran to review the claims file and provide an additional opinion concerning the etiology of the Veteran's pulmonary embolism.  

The entire claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate in the report that such a review occurred.

The examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pulmonary embolism was caused by his service-connected ischemic heart disease.  

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pulmonary embolism has been aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected ischemic heart disease.  If aggravation is found, then the baseline level of disability prior to such aggravation should be noted, to the extent possible (if it is not possible to identify a baseline then the examiner must so state).

Finally, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pulmonary embolism was caused by his exposure to Agent Orange in Vietnam.  

For purposes of this request, the examiner should be informed that VA has conceded that the Veteran was exposed to Agent Orange during his service in the Navy.  

The complete rationale for any opinion expressed should be provided.  A discussion of the facts and medical principals involved would be of considerable assistance to the Board.  If the examiner is not able to provide any requested opinion without resort to speculation, he or she should explain why such opinions cannot be provided.

If the February 2008 examiner is not available, the Veteran should be accorded a review or an examination by another examiner with adequate expertise to determine the etiology of any current respiratory disorder, particularly whether it is secondary to his service-connected ischemic heart disease, has been aggravated his ischemic heart disease, or was caused by his in-service exposure to herbicides in Vietnam.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his right knee disability.  Such testing should include an MRI of the right knee if examination does not otherwise indicate current disability.  The entire claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate in the report that such a review occurred.

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and etiology of the Veteran's right knee disabilities.

After examination of the service treatment records and post service treatment records as found in the claims folder, and conducting any appropriate clinical testing and any appropriate interview with the Veteran, the examiner must provide an opinion as to whether the Veteran's right knee disability was, at least as likely as not (50 percent or greater probability) incurred in service.

In formulating an opinion concerning the Veteran's right knee disability, the examiner should address the Veteran's contentions concerning his in-service automobile accident, as well as the record of that accident in his service treatment records, and his reports concerning continuity of symptomatology since service.

The VA examiner, in a printed (typewritten) report, should set forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Also, specific references to the Veteran's claims file, including all pertinent medical records, and the Veteran's lay assertions should be provided, as appropriate.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

3.  Thereafter, the AOJ should readjudicate the claims of service connection for status-post ablation therapy for cardiac arrhythmia and for a right knee disability.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

4.  Undertake all appropriate steps to issue the Veteran an SOC addressing the claim of entitlement to an increased initial rating for PTSD.  

The SOC must include (a) a summary of the evidence in the case relating to the appealed issue; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the determination of the Agency of Original Jurisdiction on the appealed issue, and the reasons for the determination.  Also, the Veteran should be afforded an appropriate time period to respond.

Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the remanded issue, the Agency of Original Jurisdiction should undertake any indicated development, readjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


